DETAILED ACTION
Response to Amendment
Acknowledgements
	The amendments to the claims filed on 2/7/2022 have obviated the previous claim objections and 112 rejections.  The claim objections and 112 rejections are vacated.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2004/0215297) in view of Martinez (US 4,076,285) and further in view of Tanaka (US 2007/0158294) and further in view of Carrez et al. (US 2007/0076401; hereafter Carrez).

a female connector body (22); 
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20) the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining a tube receptacle having a first end; and an end flange on the first end and extending radially beyond the tube receptacle, the end flange defining an exterior, at least one male thread being formed on the exterior of the end flange, the at least one male thread being radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body and configured to allow the end flange to advance between a sleeve and cone of the corresponding male connector, wherein a first end of the at least one male thread tapers to a point in a direction around an axis of the tube receptacle, the at least one male thread being configured to engage the sleeve of the corresponding male connector in an interference fit.
Martinez teaches the female connector body (14) defining:
a tube receptacle (56) having a first end (58); and
an end flange on the first end (See annotated Fig. 1) and extending radially beyond the tube receptacle (Fig. 1 shows the ring-shaped end flange having a smooth the at least one male thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64. The at least one male thread 62, 64 is clearly shown as being radially elongated; NOTE: the at least one male thread is substantially the same shape as the applicant’s at least one male thread 102. The claim does not recite any particular structure other than the at least one male thread being formed on the exterior of the end flange in the form of being radially elongated, as Martinez teaches at least one male thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s at least one thread is therefore capable of preventing a male Luer fitting from interfacing with the female connector body; the at least one male thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors) and configured to allow the end flange to advance between a sleeve (18) and cone (28) of the corresponding male connector (12; col. 2, lines 54-57), [...] the at least one male thread being configured to engage the sleeve of the corresponding male connector in an interference fit (col. 3, lines 38 52 describes the at least one male thread 62, 64 engaging the slots 46, 48 with the inclined surface 68, 70 and 40, 42 engaging and moving relative to one another to provide a fluid-tight-wedge-fit therebetween).

    PNG
    media_image1.png
    471
    676
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the luer fittings on the heat exchange tubing of the medical fluid connector system of Collins with Martinez’s the female connector body defining a tube receptacle having a first end; and an end flange on the first end and extending radially beyond the tube receptacle, the end flange defining an exterior, at least one male thread being formed on the exterior of the end flange, the at least one male thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body and configured to allow the end flange to advance between a sleeve and cone of the corresponding male connector, [...] the at least one male thread being configured to engage the sleeve of the corresponding male connector in an interference fit to provide a hermetic seal between the coupled conduits and positive 
But Collins in view of Martinez does not explicitly teach that the at least one male thread is configured to prevent connection to a “standard” male luer as is recited in claim 1.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard 
But Collins, Martinez, and Carrez do not explicitly teach a first end of the at least one male thread tapers to a point in a direction around an axis of the tube receptacle.
Tanaka further teaches a first end (5) of the at least one male thread tapers to a point in a direction around an axis of the tube receptacle (Fig. 4, #5, a, c, d, e; para. 84 states “the starting extension 5 extends from the position (c), which is the same point as the start point (a) of the main thread, through positions (d) and (e) toward the tip” shows the first end 5 diminishes to a point, i.e. tip, in a direction around an axis of the tube receptacle, see Fig. 6 showing the main thread about a central axis at the vertex of zones f and g).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the at least one male thread of Collins, in view of Martinez and Carrez, with Tanaka’s first end of the at least one male thread taper[ing] to a point in a direction around an axis of the tube receptacle to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.

Martinez further teaches the at least one male thread (62, 64) is a first male thread (62) and the system comprises at least a second male thread (64) formed on the exterior of the end flange (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one male thread is a first male thread and the system comprises at least a second male thread formed on the exterior of the end flange as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 4, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez, and further in view of Tanaka, do not explicitly teach the at least one male thread flares out as it extends radially around the end flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one male thread flares out as it extends radially around the end flange as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight wedge fit therebetween (col. 3, lines 50-52) as taught by Martinez.
Regarding claim 5, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, does not explicitly teach the at least one male thread defines a second end that defines a flat axially-oriented base.
Martinez further teaches the at least one male thread defines a second end (Annotated Fig. 1) that defines a flat axially-oriented base (Annotated Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one male thread defines a second end that defines a flat axially-oriented base as further taught by Martinez to advance the at least one threads past the corresponding ribs to engage the inclined surfaces thereby advancing the connectors toward one another and provide a fluid- tight-wedge-fit therebetween (col. 3, lines 50-52) as suggested by Martinez.

a catheter (18);
a female connector body (22);
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20), the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining: a tube barrel having a first end; and a male thread being coupled to the first end of the tube barrel, a first end of the male thread tapers to a point in a direction around an axis of the tube barrel, and wherein the male thread is radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body and allow the tube barrel to advance between a sleeve and cone of the corresponding male connector in an interference fit.
Martinez teaches the female connector body (14) defining:
a tube barrel (56) having a first end (58); and
a male thread being coupled to the first end of the tube barrel (62), [...] and wherein the male thread is radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64.  The male thread 62, 64 is clearly shown as being radially elongated; NOTE: the male thread 62, 64 is substantially the same shape as the applicant’s male thread 102. The claim does not recite any in the form of being radially elongated, as Martinez teaches at least one male thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s at least one thread is therefore capable of preventing a male Luer fitting from interfacing with the female connector body; the male thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors) and allow the tube barrel (56) to advance between a sleeve (18) and cone (28) of the corresponding male connector (12; col. 2, lines 54-57) in an interference fit (col. 3, lines 38-52 describes the at least one male thread 62, 64 engaging the slots 46, 48 with the inclined surface 68, 70 and 40, 42 engaging and moving relative to one another to provide a fluid-tight-wedge-fit therebetween).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the luer fittings on the heat exchange tubing of the medical fluid connector system of Collins with Martinez’s female connector body defining: a tube barrel having a first end; and a male thread being coupled to the first end of the tube barrel, [...] and wherein the male thread is configured to prevent a male Luer fitting from interfacing with the female connector body and allow the tube barrel to advance between a sleeve and cone of the corresponding male connector in an interference fit to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
But Collins in view of Martinez does not explicitly teach that the male thread is configured to prevent connection to a “standard” male luer as is recited in claim 7.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez discloses that the solution “is achieved in the invention by using male and female connectors for conical assemblies and with locking threads, which differ from the standardised connectors by the fact that they have an entry diameter and a diameter at the crest of the threads that are chosen in relation to the corresponding diameters of the standardised connectors so that the assembly of a male connector (RMI) or female connector (RFI) according to the invention, using a standardised female connector (RFN) or standardised male connector (RMN) respectively, is prevented because penetration of the tube of the male connector into the entry conduit of the female connector is impossible, or because this penetration is halted by the head of the female connector butting  against the collar of the male connector.” In one embodiment of the invention, Carrez discloses a female connector which is configured to allow penetration of the ferrule of the standardized male connector but prevents further prevention and connection because the head of the female connector is configured in such a size to butt against the collar of the standardized male connector (see par. [0034]).  Carrez discloses, in par. [0035]-[0064], various other configurations of the invention which prevent connection to standard luer connectors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard connection (28, 30, and other non-numbered connections in Figure 1).  Modifying the connector (22) so as to avoid connection to the standard connector of medicament source (72) would prevent a delivery error by the medical staff.  One particular embodiment of using the teaching of Collins on the combination of Collins and Martinez would be to use an entry diameter of the female connector and thread diameter of the at least one male thread so that the female connector butted against a collar of a standard male luer connector thereby preventing connection. The combination accounts for both of the requirements (1+2) defined by the applicant for preventing connection to a standard male luer connector. 
But Collins in view of Martinez and Carrez does not explicitly teach a first end of the male thread tapers to a point in a direction around an axis of the tube barrel.
Tanaka teaches a first end (5) of the male thread tapers to a point in direction around an axis of the tube barrel (Fig. 4, #5, a, c, d, e; para. 84 states “the starting 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the male thread of Collins, in view of Martinez and Carrez, with Tanaka’s first end of the male thread taper[ing] to a point in a direction around an axis of the tube barrel to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.
Regarding claim 8, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of Claim 7, but does not explicitly teach a ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the male thread being formed on the ring-shaped end flange.
Martinez further teaches a ring-shaped end flange on the first end of the tube barrel (See annotated Fig. 1) and extending radially beyond the tube barrel (Fig. 1 shows the ring-shaped end flange having a smooth surface projecting beyond the knurled surface 66 of the female connector body 14), the male thread (62) being formed on the ring-shaped end flange (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the tube barrel of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with the ring-shaped end flange on the 
Regarding claim 9, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, do not explicitly teach the male thread is a first male thread and the system comprises at least a second male thread coupled to the first end of the tube barrel.
Martinez further teaches the male thread (62, 64) is a first male thread (62) and the system comprises at least a second male thread (64) coupled to the first end of the tube barrel (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the male thread is a first male thread and the system comprises at least a second male thread coupled to the first end of the tube barrel as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 10, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and 
Martinez further teaches the male thread flares out as it extends radially around the tube barrel (Fig. 1 shows the male thread flares outward getting thicker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the male thread of Collins, in
 view of Martinez and Carrez, and further in view of Tanaka, so that the male thread flares out as it extends radially around the tube barrel as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as taught by Martinez.
Regarding claim 11, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, does not explicitly teach a second end of the male thread defines a flat axially-oriented base.
Martinez further teaches a second end (Annotated Fig. 1) of the male thread (62, 64) defines a flat axially-oriented base (Annotated Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the male thread of Collins, in view of Martinez, and further in view of Tanaka, so that the at least one male thread defines a second end that defines a flat axially-oriented base as further taught by Martinez to advance the at least one threads past the corresponding ribs to engage the inclined surfaces thereby advancing the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as suggested by Martinez.

a female connector body (22) defining:
a catheter (18);
a female connector body (22); and
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20), the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining: a tube barrel having a first end; and a male thread being coupled to the first end of the tube barrel, wherein a first end of the male thread tapers to a first point in a first axial direction with respect to the tube barrel, the male thread being radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body.
Martinez teaches the female connector body (14) defining: a tube barrel (56) having a first end (58); and a male thread being coupled to the first end of the tube barrel (62), wherein [...] the male thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64. The male thread 62, 64 is clearly shown as being radially elongated; NOTE: the male thread 62, 64 is substantially the same shape as the applicant’s male thread 102.The claim does not recite any particular structure other than the at least one male thread being formed on the exterior of the end flange in the form of being radially elongated, as Martinez teaches the male thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s thread is the male thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors).
But Collins in view of Martinez does not explicitly teach that the at least one male thread is configured to prevent connection to a “standard” male luer as is recited in claim 1.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez discloses that the solution “is achieved in the invention by using male and female connectors for conical assemblies and with locking threads, which differ from the standardised connectors by the fact that they have an entry diameter and a diameter at the crest of the threads that are chosen in relation to the corresponding diameters of the standardised connectors so that the assembly of a male connector (RMI) or female connector (RFI) according to the invention, using a standardised female connector (RFN) or standardised male connector (RMN) respectively, is prevented because penetration of the tube of the male connector into the entry conduit of the female connector is impossible, or because this penetration is halted by the head of the female connector butting  against the collar of the male connector.” In one embodiment of the invention, Carrez discloses a female connector which is configured to allow penetration of the ferrule of the standardized male connector but prevents further prevention and connection because the head of the female connector is configured in such a size to butt against the collar of the standardized male connector (see par. [0034]).  Carrez discloses, in par. [0035]-[0064], various other configurations of the invention which prevent connection to standard luer connectors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard connection (28, 30, and other non-numbered connections in Figure 1).  Modifying the connector (22) so as to avoid connection to the standard connector of medicament source (72) would prevent a delivery error by the medical staff.  One particular embodiment of using the teaching of Collins on the combination of Collins and Martinez would be to use an entry diameter of the female connector and thread diameter of the at least one male thread so that the female connector butted against a collar of a standard male luer connector thereby preventing connection.  The combination accounts for both of the requirements (1+2) defined by the applicant for preventing connection to a standard male luer connector. 
But Collins in view of Martinez and Carrez does not explicitly teach a first end of the male thread tapers to a first point in a first axial dimension with respect to the tube barrel.
Tanaka teaches a first end (5) of the male thread tapers to a first point in a first axial dimension with respect to the tube barrel (Fig. 4, #5, a, c, d, e; para. 84 states “the starting extension 5 extends from the position (c), which is the same point as the start point (a) of the main thread, through positions (d) and (e) toward the tip” shows the first end 5 diminishes to a point, 1.e. tip, in a first axial dimension with respect to the tube receptacle, see Fig. 6 showing the main thread and the taper to a first point in a first axial dimension about a central axis at the vertex of zones f and g, i.e. with respect to the tube barrel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the male thread of Collins, in view of Martinez and Carrez, with Tanaka’s a first end of the male thread taper[ing] to a first point in a first dimension with respect to the tube barrel to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.
Regarding claim 13, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of Claim 12, but does not explicitly teach a ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the male thread being formed on the ring-shaped end flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the tube barrel of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with the ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the male thread being formed on the ring-shaped end flange as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 14, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 12, but does not explicitly teach the male thread is a first male thread and the system comprises at least a second male thread coupled to the first end of the tube barrel.
Martinez further teaches the male thread (62, 64) is a first male thread (62) and the system comprises at least a second male thread (64) coupled to the first end of the tube barrel (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).

Regarding claim 15, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 12, but does not explicitly teach the male thread flares out as it extends radially around the tube barrel.
Martinez further teaches the male thread flares out as it extends radially around the tube barrel (Fig. 1 shows the male thread flares outward getting thicker).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the male thread flares out as it extends radially around the tube barrel as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as taught by Martinez.
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins, Martinez, Carrez, and Tanaka, and further in view of Carlsson (US 4,824,145).
Regarding claims 17-19, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claims 1, 7, and 12, but does not  lengthwise along the female connector body and extending radially past the end flange.
Carlsson teaches the female connector body (1) comprises at least a first gripping flange (3) extending lengthwise along the female connector body (Figs. 9, 10, #1, 3 shows the first gripping flange 3 extending lengthwise along the female connector body 1) and extending radially past the end flange (Fig. 9 shows first gripping flange 3 extending radially past the end flange 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the female connector body of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with at least a first gripping flange extending lengthwise along the female connector body and extending radially past the end flange as in Carlsson in the medical fluid connector system of Collins, in view of Martinez and Carrez, and further in view of Tanaka, to provide a surface suitable for compression, traction, and torsion (col. 6, lines 24-27) as taught by Carlsson.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the cited combination fails to disclose or suggest the limitations of the independent claims, the examiner respectfully disagrees.  The applicant has further recited in each independent claim that the male thread is radially elongated.  As Martinez discloses the substantially same shape (see shape of male thread 62, 64 of Martinez) for the male threads as the applicant’s male thread 102, it is clear that the prior art teaches the newly recited limitations.  As discussed in the rejection above, the applicant appears to disclose two requirements for preventing connection to a standard male luer connector. The two requirements being: (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  The combination of Collins and Martinez provides for requirement (1).  The combination of Collins, Martinez, and Carrez further provides for requirement (2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783